Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 14-25, and species A1, B1, and triethylene glycol dimethacrylate in the reply filed on 9/27/2021 is acknowledged.  The traversal is on the ground(s) that regarding the species, the Examiner has not provided any reasons or examples to support a conclusion that the species are indeed patentably distinct.  This is not found persuasive because the species are mutually exclusive.  The traversal is on the ground(s) that regarding the inventions, the burden is on the Examiner to provide reasons or examples to support any conclusion in regarding to patentable distinction; there is a technical relationship that involves the same special technical feature between groups I-III; a search of all the claims would not impose a serious burden.  This is not found persuasive because the Examiner provides an explanation of lack of unity of invention in the Restriction Requirement dated 3/11/2021 at pages 3-4; groups I, II, and III lack unity of invention because they require a special technical feature which does not make a contribution over the prior art.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/27/2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites “claims 14”.  The Examiner suggests “claim 14”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 28¸the instant specification provides support for the non-aromatic hydrophobic crosslinked monomer being either triethylene glycol dimetacrylate or trimethylol methane triacrylate.  The instant specification does not provide support for the non-aromatic hydrophobic crosslinked monomer being a combination of both acrylate compounds. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a hydrophobic crosslinked copolymer".  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined; it is unclear if this is the same or a different component.  Dependent claims are rejected as well. 
In regard to claim 14¸ the limitation “comprising a base particle consisting of a hydrophobic crosslinked copolymer particle and having a cationic functional group on a surface, wherein a hydrophobic crosslinked copolymer contains a divinyl aromatic monomer, a non-
In regard to claim 19, the limitation “the hydrophobic crosslinked copolymer further contains…in the total mass” renders the claim indefinite.  Independent claim 14 utilizes the closed transitional phrase “consisting of” regarding the base particle.  It is not clear how the base particle comprises a further component, as required by claim 19, when it has been excluded in claim 14.  Dependent claim 20 is rejected as well. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In regard to claim 19, the limitation “the hydrophobic crosslinked copolymer further contains…in the total mass” does not further limit the subject matter of claim 14.  Independent claim 14 utilizes the closed transitional phrase “consisting of” regarding .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17, 21-25, and 28 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO2014/136930 by Yotani (Yotani).
In regard to claim 14, Yotani teaches an ion-exchange chromatography packing (abstract; claim 4; [0005]-[0006]; [0012]; [0021]; [0023]-[0039]); capable of being used for separation and/or detection of methylated DNA.  Yotani teaches a base particle consisting of a 
In regard to claim 15, Yotani teaches the divinyl aromatic monomer is divinylbenzene ([0030]-[0031]). 
In regard to claim 16, Yotani teaches the reactive functional group is a glycidyl group or an isocyanate group ([0030]; [0032]). 
In regard to claim 17, Yotani teaches the non-aromatic hydrophobic crosslinked monomer having two or more vinyl groups is trimethylol methane trimethacrylate ([0031]). 
In regard to claim 21, Yotani teaches the divinyl aromatic monomer is divinylbenzene ([0030]-[0031]). 
In regard to claim 22, Yotani teaches the divinyl aromatic monomer is divinylbenzene ([0030]-[0031]), the non-aromatic hydrophobic crosslinked monomer is at least one selected from the group consisting of trimethylol methane triacrylate ([0030]-[0031]).  Yotani teaches the hydrophobic non-crosslinked monomer is not contained or is styrene ([0033]). 
In regard to claim 23, Yotani teaches the cationic functional groups are a strong cationic group and a weak cationic group (abstract; claim 4; [0005]-[0006]). 
In regard to claim 24, Yotani teaches the strong cationic group is a quaternary ammonium group and the weak cationic group is a tertiary amino group (abstract; claim 4; [0005]-[0006]).  
claim 25, Yotani teaches the base particle has a polymer layer having the strong cationic group and the weak cationic group on the surface (abstract; claim 4; [0005]-[0006]). 
In regard to claim 28, Yotani teaches the non-aromatic hydrophobic crosslinked monomer having two or more vinyl groups is trimethylol methane triacrylate ([0031]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/136930 by Yotani (Yotani), as noted above. 
In regard to claim 18, Yotani teaches the limitations as noted above.  Further, Yotani teaches the hydrophobic crosslinked copolymer contains 3-15% by mass of the divinyl aromatic monomer ([0034], 10%).  Yotani does not explicitly teach 40-70% by mass of the non-aromatic hydrophobic crosslinked monomer or 10-50% by mass of the monomer having the reactive functional group in the total mass.
Yotani teaches the amount of functional groups introduced onto the surface of the base particle is not particularly limited and is based on holding power and separation performance ([0024]).  Yotani teaches analysis time is dependent on functional groups.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to tune the mass of the non-aromatic hydrophobic crosslinked monomer and the reactive functional groups in 
In regard to claim 19, Yotani teaches the limitations as noted above.  Yotani teaches a hydrophobic non-crosslinked monomer ([0033]).  Yotani does not teach 0 to 5% by mass of the hydrophobic non-crosslinked monomer. 
Yotani teaches the amount of functional groups introduced onto the surface of the base particle is not particularly limited and is based on holding power and separation performance ([0024]).  Yotani teaches analysis time is dependent on functional groups.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to tune the mass of the hydrophobic non-crosslinked monomer in the ion exchange chromatography packing of Yotani in order to achieve desired separation performance, holding power, and analysis time. 
In regard to claim 20, Yotani teaches the limitations as noted above.  
Yotani does not explicitly teach the ratio of the divinyl aromatic monomer, the non-aromatic hydrophobic crosslinked monomer, the monomer having the reactive functional group, and the hydrophobic non-crosslinked monomer in the hydrophobic crosslinked copolymer is A:B:C:D = 5 to 12: 55-65: 20-35: 0-5; wherein A+B+C+D=100. 
Yotani teaches the amount of functional groups introduced onto the surface of the base particle is not particularly limited and is based on holding power and separation performance ([0024]).  Yotani teaches analysis time is dependent on functional groups.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to tune the mass ratios of all components in the ion exchange chromatography packing of Yotani in order to achieve desired separation performance, holding power, and analysis time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777